In the INterest of SH, Ch, ZH, and SH Children
















IN THE
TENTH COURT OF APPEALS
 

No. 10-02-087-CV

IN THE INTEREST OF
S.H., C.H., Z.H., AND S.H., CHILDREN

 

From the 77th District Court
Freestone County, Texas
Trial Court # 02-055-A
                                                                                                                
                                                                                                         
MEMORANDUM OPINION
                                                                                                                

      Larry and Doris Herrington attempted to intervene in a lawsuit filed against their daughter-in-law by the Department of Protective and Regulatory Services nka the Department of Family and
Protective Services for termination of her parental rights.  The court denied their petition in
intervention.
      This Court received the Herringtons’ brief on July 15, 2003.  The Clerk of this Court notified
them by letter dated July 16 that the brief was defective because: (1) it did not provide adequate
record references; (2) it did not provide adequate citations to pertinent legal authorities; and (3)
it did not contain a tabbed appendix.  See Tex. R. App. P. 38.1(d), (f), (h), (j); 10th Tex. App.
(Waco) R. 14.  The letter directed the Herringtons to file an amended brief which satisfied these
requirements within ten days.  See Tex. R. App. P. 38.9(a).
      After the Herringtons failed to comply with this directive, the Clerk of this Court sent them
the following notice in an August 8 letter:
By letter dated July 16, 2003, the Court notified you that the appellants’ brief received
by the court on July 15 is deficient.  The notice directed you to correct the deficiencies
noted within 10 days or the appeal would continue as if appellants had failed to file a
brief.  To date, you have not responded to this notice.  Unless a brief or other
satisfactory response is received within 10 days after the date of this letter, the appeal
will be dismissed for want of prosecution.

The Herringtons have failed to comply.
      Rule of Appellate Procedure 38.9(a) provides:
(a) Formal Defects.  If the court determines that this rule has been flagrantly
violated, it may require a brief to be amended, supplemented, or redrawn.  If another
brief that does not comply with this rule is filed, the court may strike the brief, prohibit
the party from filing another, and proceed as if the party had failed to file a brief.

Id.  Rule of Appellate Procedure 38.8(a)(1) provides that if an appellant fails to timely file a brief,
the Court may:
dismiss the appeal for want of prosecution, unless the appellant reasonably explains the
failure and the appellee is not significantly injured by the appellant’s failure to timely file
a brief.

Id. 38.8(a)(1).
      We notified the Herringtons that their brief was deficient and that they must file an amended
brief within ten days.  Id. 38.9(a).  After they failed to comply, we notified them that the appeal
would be dismissed for want of prosecution if they failed to file a proper brief.  Id. 42.3(b), 44.3. 
They have not responded to our letter.  Id. 42.3, 38.8(a)(1), 38.9(a).  Therefore, this appeal is
dismissed for want of prosecution.  Id. 38.8(a)(1).
 
                                                                         PER CURIAM
Before Chief Justice Gray,
      Justice Vance, and
      Judge Allen (Sitting by Assignment)

Dismissed for want of prosecution
Opinion delivered and filed December 10, 2003
[CV06]